Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15, 16, 18, 21, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,870,043. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent substantially define the same structure as recited in the instant claims.
Regarding claim 15, note claim 1 of ‘043 defining the golf tee with the stem and top portions, the top portion comprising the convex upper surface throughout the upper surface. The convex upper surface defines an uninterrupted convex surface as recited. Claim 1 of ‘043 also defines the pointed proximal end that is inserted into the ground and the upper surface that is free of an adhesive material. Further, note claim 12 of ‘043 defining the method of using the golf tee with the convex upper surface throughout. Claim 12 of ‘043 defines the insertion of the tee into the ground, placing the golf ball on the convex upper surface, and readjusting the angle of the stem with vertical such that the convex center point is horizontal to the Earth’s surface as recited. 
Regarding claim 16, note claim 13 of ‘043 defining the striking of the ball by swinging the golf club.
Regarding claim 18, note claim 14 of ‘043 defining the plurality of markings that circumvent an outer surface of the stem portion.
Regarding claim 21, note claim 3 of ‘043 defining the width of the top portion is greater than the diameter of a golf ball and no more than 3 inches. 
Regarding new claim 23, note claim 1 of ‘043 defining this limitation.
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,870,043 in view of Bouclin, Jr. (5,505,444).  Regarding new claim 22, it is noted that ‘043 lacks the teaching for the stem to be of a uniform width. Bouclin, Jr. reveals that it is known in the art of golf tees having a convex head (note Figure 4) to provide the stem (28) with a uniform width from the top portion (24) to the proximal end (30). Note Figures 1 and 3. It would have been obvious to one of ordinary skill in the art to form the stem of ‘043 with a uniform width in order to provide a conventional appearance to the golf tee.
Terminal Disclaimer
The terminal disclaimer filed on October 31, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,870,043 has been reviewed and is NOT accepted.
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).
Response to Arguments
Applicant's arguments filed October 31, 2022 have been fully considered but they are not persuasive.  The rejection under nonstatutory double patenting has been maintained as the Terminal Disclaimer filed October 31, 2022 was improper.  In order to correct the deficiencies, the applicant should filed a power of attorney that gives power to the attorney that is signing the terminal disclaimer.  In the alternative, the applicant can submit a terminal disclaimer that is signed by the applicant.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711